DETAILED ACTION

Claim Objections
Claims 1- are objected to because of the following informalities:
Claim 1, line 12: The term “rear body” appears to be a typographical error intended to read “the rear body”
Claim 11, line 13: The term “rear body” appears to be a typographical error intended to read “the rear body”
Claim 20, line 25: The term “rear body” appears to be a typographical error intended to read “the rear body”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zamlinsky (2014/0360076) in view of Dodson (2016/0209155) and further in view of Dextraze et al. (8429844).
In reference to claim 1, Zamlinsky discloses a multi-caliber weapon system, comprising:
a frame body, with a front body portion, and middle body portion, and a rear body portion, and including a plurality of frame flanges, each frame flange being coupled to an interior of the frame body and extending upwardly therefrom (figures 1-7 and 13-17, frame body 24, first frame flange 70; see marked-up figures 3, 14, and 16, below, for second frame flange and front, middle, and rear body portions);
a barrel, removably coupled to the front body portion of the frame body, including a plurality of barrel rings, each barrel ring being disposed around a circumference of the barrel and spaced along a length of the barrel, wherein the barrel rings are disposed on, i.e., in abutment with, the frame flanges (figures 1-17, esp. 3, 14, and 16, barrel 14, first barrel ring 17; see marked-up figures 3, 14, and 16, below, for the second barrel ring on, i.e., abutting, the second frame flange; figure 16 shows the first barrel ring 17 in abutment with the first frame flange 70, which includes element 71);
a chamber removably coupled to the middle body portion of the frame body (see marked-up figure 3 below; also see paragraph 43, “barreled action 11”; a person of ordinary skill in the art would at once envisage that the barreled action 11 includes a firing at a breech end of the barrel 14);
a bolt removably coupled to the rear body portion of the frame body and removably coupled to the chamber (figures 3 and 15-17, and paragraph 43, action 18 includes a bolt; a person of ordinary skill in the art would at once envisage that the bolt of a barreled action, like that disclosed by Zamlinsky, is removable from the remainder of the barreled action).


    PNG
    media_image1.png
    509
    603
    media_image1.png
    Greyscale

Marked-up Figure 14 of Zamlinsky

    PNG
    media_image2.png
    534
    903
    media_image2.png
    Greyscale

Marked-up Figure 16 of Zamlinsky



    PNG
    media_image3.png
    381
    918
    media_image3.png
    Greyscale

Marked-up Figure 3 of Zamlinsky


Regarding (1), Dodson teaches that it is known to form a barreled action with a chamber that is removaby coupled to a barrel, in order to allow for interchange of the chamber without replacing the entire barrel, to facilitate change of barrel length without chamber replacement, and to facilitate selective changing of caliber for the action (figure 2, barrel 30, chamber 20, action 14 + 18; paragraphs 10, 11, and 43). Thus, it would have been obvious to a person of ordinary skill in the art to form the barreled action of Zamlinsky with the chamber as removaby coupled to the barrel, in order to allow for interchange of the chamber without replacing the entire barrel, to facilitate change of barrel length without chamber replacement, and to facilitate selective changing of caliber for the action.
Regarding (2), Dextraze teaches that it is known to form a barreled action with a removable bolt face coupled to a front bolt portion, in order to facilitate selective caliber changing for the action. It is noted that a person of ordinary skill in the art would at once recognize that the bolt face must be compatible with the chamber, and thus, changing chambers may require changing bolts. However, the bolt of Dextraze need not be completely replaced, since the bolt face is advantageously interchangeable (figure 4, bolt face 230 is removably coupled to the bolt body 210; bolt face tabs 234 provide locking of the bolt in the chamber, as is well-known). Thus, it would have been obvious to a person of ordinary skill in the art to form the barreled action of Zamlinsky with a 
In reference to claim 3, Zamlinsky in view of Dodson and further in view of Dextraze (the modified Zamlinsky) makes obvious the claimed invention (Zamlinsky: figures 1-3, frame body cover 26).
In reference to claim 4, the modified Zamlinsky makes obvious the claimed invention (Dextraze: figure 4, bolt face tabs 234).
In reference to claim 5, the modified Zamlinsky makes obvious the claimed invention, since Dodson further teaches that a removable chamber, as set forth above, can include a chamber groove (Dodson: figures 2 and 3, chamber grooves 21 or the annular groove connecting elements 21).
In reference to claim 6, the modified Zamlinsky makes obvious the claimed invention (Zamlinsky: figure 3, front frame cover 26, rear frame cover 28).
In reference to claim 8, the modified Zamlinsky makes obvious the claimed invention, as set forth above, except for a plurality of barrels as claimed. However, Dodson further teaches having a plurality of barrels for interchangeable installation based on desired caliber, length, ballistics, etc., in order to provide a multi-caliber weapon with a high degree of versatility (paragraphs 43 and 44). Thus, it would have been obvious to provide the weapon made obvious by the modified Zamlinsky, above, with a plurality of barrels for interchangeable installation based on desired caliber, length, ballistics, etc., in order to provide a multi-caliber weapon with a high degree of versatility.

s 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Zamlinsky further in view of Rheinmetall (DE 1936413 A1).
The modified Zamlinsky makes obvious the claimed invention, including a chamber holder disposed along the middle body portion (Zamlinsky, figure 3 and paragraph 43, a person of ordinary skill in the art would at once envisage that the receiver of action 18 constitutes a chamber holder; the chamber end of a barrel mates to the receiver or action body in a barreled action of the type disclosed by Zamlinsky). However, the modified Zamlinsky fails to make obvious wherein the chamber is disposed within the chamber holder and is removably and slidably coupled to the chamber holder, wherein the chamber includes a 20plurality of teeth disposed along an outside of the chamber and extending outwardly therefrom, and wherein the plurality of teeth are removably and slidably coupled to the chamber holder. However, Rheinmetall teaches that it is known to form a chamber of a barrel such that the chamber is disposed within the chamber holder and is removably and slidably coupled to the chamber holder, with a 20plurality of teeth disposed along an outside of the chamber and extending outwardly therefrom, and wherein the plurality of teeth are removably and slidably coupled to the chamber holder (figures 1, 3, 4, and 5, teeth 9 slide into chamber holder 1, and then element 11 locks the chamber in the chamber holder), in order to provide a quick disconnect configuration between barrel chamber and chamber holder (for quick barrel replacement). Thus, it would have been obvious to a person of ordinary skill in the art to form the chamber of the modified Zamlinsky such that the chamber is disposed within the chamber holder and is removably and slidably coupled to the chamber holder, with a 20plurality of teeth disposed along an outside of the chamber and .

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Battaglia et al. (2019/0226789), Teetzel et al. (2018/0202736), Devine (2013/0139424), Moore (2006/0037464), Clarkson et al. (2736118), Benton (5410834), Moody (GB 2083598 A), Murbach (2149707), Infantino (3845581), Johnson (WO 2013/058858 A2), and Battaglia et al. (2016/0047611).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641